PER CURIAM.
We reverse the final summary judgment and remand for further proceedings.
This appeal concerns the proper interpretation of the City of Hollywood’s Pension and Disability Ordinance and its application to an injured city employee. At oral argument the appellee conceded that not all applicable and material portions of the ordinances being construed were in the record before this court nor had they been available to the trial court. We find that the ordinance is ambiguous and that the omission of material portions precluded the trial court from concluding this proceeding by way of summary judgment. Furthermore, appellee has not refuted appellant’s allegations that various employees of the city had represented to appellant that he would be covered under the disability plan at the higher rate. This raises issues of contract with respect to appellant’s employment which have nowhere been addressed.
Reversed and remanded for further proceedings.
DELL, STONE and WARNER, JJ., concur.